Citation Nr: 1205800	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  11-28 183	)	DATE
	)
	)


THE ISSUES

1.  Whether an April 7, 2011, decision of the Board of Veterans' Appeals (Board), which denied entitlement to a temporary total evaluation under the provisions of 38 C.F.R. § 4.29 (2011), should be revised or reversed on the basis of clear and unmistakable error.

2.  Whether an April 7, 2011, decision of the Board, which denied an extension of a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 (2011), should be revised or reversed on the basis of clear and unmistakable error.

3.  Whether an April 7, 2011, decision of the Board, which denied entitlement to an effective date earlier than May 1, 2002, for the award of service connection for degenerative joint disease and degenerative disc disease of the lumbar spine and sacroiliac joint should be revised or reversed on the basis of clear and unmistakable error.

(The issues of entitlement to an initial rating in excess of 40 percent for degenerative joint disease and degenerative disc disease of the lumbar spine and sacroiliac joint and entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities are the subject of a separate Board decision.)

ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to April 2002. 

This matter is before the Board as an original action on the motion of the Veteran in which he alleges the Board committed clear and unmistakable error in its April 7, 2011, decision when it denied entitlement to (1) a temporary total rating pursuant to 38 C.F.R. § 4.29 for hospitalization from November 2, 2006, to November 4, 2006; (2) an extension of a temporary total rating for convalescence pursuant to 38 C.F.R. § 4.30 beyond November 30, 2007; and (3) an effective date earlier than May 1, 2002, for the award of service connection for degenerative joint disease and degenerative disc disease of the lumbar spine and sacroiliac joint. 


FINDINGS OF FACT

1.  In the April 7, 2011 decision, the Board denied claims for entitlement to a temporary total rating pursuant to 38 C.F.R. §§ 4.29, entitlement to an extension of a temporary total rating pursuant to 38 C.F.R. § 4.30 and entitlement to an earlier effective date for the award of service connection for degenerative joint disease and degenerative disc disease of the lumbar spine and sacroiliac joint, each as a matter of law.  

2.  The April 7, 2011 Board decision was supported by the evidence then of record, and was consistent with the applicable law and regulations extant at that time.



CONCLUSIONS OF LAW

The April 7, 2011 Board decision, which denied entitlement to (1) a temporary total rating pursuant to 38 C.F.R. § 4.29; (2) an extension of a temporary total rating pursuant to 38 C.F.R. § 4.30; and (3) an effective date earlier than May 1, 2002, for the award of service connection for degenerative joint disease and degenerative disc disease of the lumbar spine and sacroiliac joint as a matter of law, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to this motion as a matter of law.  The U.S. Court of Appeals for Veterans Claims (Court) has held that the VCAA has no applicability to claims of clear and unmistakable error in prior Board decisions, and that VA's duties to notify and assist contained in the VCAA are not applicable to such motions.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); see also VAOPGCPREC 12-2001. 

The moving party claims that the Board committed clear and unmistakable error in the April 7, 2011, decision, wherein it denied claims involving entitlement to a temporary total rating pursuant to 38 C.F.R. §§ 4.29 and 4.30 and entitlement to an earlier effective date for the award of service connection for degenerative joint disease and degenerative disc disease of the lumbar spine and sacroiliac joint as a matter of law.  

I.  Review of Evidence

At the time of the April 2011 Board decision, the relevant evidence of record consisted of service treatment records, VA examination reports and medical records, private medical records, the appellant's contentions, and his applications for benefits.  

The record shows the Veteran submitted a VA Form 21-526, Veteran's Application for Compensation or Pension, on September 17, 2001, while he was still on active duty.  He underwent a VA examination in September 2001.  The Veteran was discharged from service on April 30, 2002.  

In a May 2002 rating decision, the RO awarded service connection for degenerative joint disease and disc disease of the lumbar spine and sacroiliac joints, effective May 1, 2002.

The Veteran was hospitalized at Presbyterian Hospital of Dallas on November 2, 2006, when he underwent back surgery and was discharged two days later on November 4.  Thus, he was hospitalized for two days.

In a May 2008 rating decision, the RO denied entitlement to a temporary total evaluation due to hospitalization under the provisions of 38 C.F.R. § 4.29 and granted a temporary total evaluation based on surgical or other treatment necessitating convalescence under the provisions of 38 C.F.R. § 4.30, effective November 2, 2006, through April 30, 2007.  The Veteran sought an extension of such benefit.  In a June 2010 rating decision, the RO granted an extension for convalescence to November 30, 2007.  

The Veteran appealed all three claims to the Board.  In the April 7, 2011, decision, the Board denied each of these claims as a matter of law.  As to the claim for an earlier effective date, the Board concluded the following, in part:

Thus, the earliest effective date that can be assigned to a grant of compensation benefits is May 1, 2002, which corresponds to the day following his separation from active service.  There is no other legal or regulatory basis for assigning an effective date prior to his separation from active service.  

Id. on page 10.  

As to the claim for entitlement to a temporary total evaluation for hospitalization pursuant to 38 C.F.R. § 4.29, the Board concluded the following, in part:

The medical evidence of record does not reflect that he was hospitalized for more than 21 days, nor does the medical evidence of record reflects that he was under hospital observation in excess of 21 days.  Thus, entitlement to a temporary total rating pursuant to § 4.29 is not warranted.  

Id. on page 7.

As to the claim for entitlement to an extension of a temporary total rating pursuant to 38 C.F.R. § 4.30 beyond November 30, 2007, the Board concluded the following, in part:

Per the June 2010 rating decision, the temporary total rating was extended beyond the initial 6[-]month[] period for another 6[-]month period to November 30, 2007.  38 C.F.R. § 4.30(b)(2).  Thus, the Veteran has been awarded the full benefit for convalescent ratings per § 4.30.  

Id. on page 9.

II.  Relevant Law and Regulations in 2011

The applicable law and regulations in effect at the time of the April 2011 Board decision are the same as those currently in effect.  

Effective date: The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

With regard to disability compensation for direct service connection, the effective date corresponds to the day following separation from active service or date entitlement arose if claim is received within one year of separation from service; otherwise, date of receipt of claim, or date entitlement arose, which is later.  38 C.F.R. § 3.400(b)(2)(i).

38 C.F.R. § 4.29:  A total disability rating will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.  

38 C.F.R. § 4.30:  A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under paragraph (a)(1), (2) or (3), set forth below, effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.

(a) Total ratings will be assigned under this section if treatment of a service-connected disability resulted in:

     (1) Surgery necessitating at least one month of convalescence.

     (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited).

     (3) Immobilization by cast, without surgery, of one major joint or more.

(b) A total rating under this section will require full justification on the rating sheet and may be extended as follows:

     (1) Extensions of 1, 2 or 3 months beyond the initial 3 months may be made under paragraph (a) (1), (2) or (3) of this section.

     (2) Extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made under paragraph (a)(2) or (3) of this section upon approval of the Adjudication Officer.

III.  Legal Criteria & Clear and Unmistakable Error Analysis

Under 38 U.S.C.A. § 7111, the Board has been granted authority to revise a prior Board decision on the grounds of clear and unmistakable error.  Clear and unmistakable error is defined as:

A very specific and rare kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.

38 C.F.R. § 20.1403(a) (2011). 

To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be deemed clear and unmistakable.  38 C.F.R. § 20.1403(c) (2011).  

A claim for clear and unmistakable error must be decided based on the record and law that existed at the time of the prior adjudication in question.  38 C.F.R. § 20.1403(b) (2011). 

The appellant has provided arguments of clear and unmistakable error as to each issue.  In his petition, he wrote the following, in part:

1. Board []incorrectly denied appellant permanent rating in contradiction with 38 C.F.R. § 3.342 in addition to the criteria for determining total disability and permanency of total disability contained in section 3.340; by applying less than favorable statutory or regulatory provision found at 38 C.F.R. [§] 4.30 denying appellant: "Extension of a Temporary Total Disability Rating;" after conceding to extending prior to November 30, 2007 second 60 day extension after November 2, 2006 surgery 6 months convalescence extension.

2. Board []erred in denying appellant permanent rating in contradiction with 38 C.F.R. [§] 3.342 in addition to the criteria for determining total disability and permanency of total disability contained in section 3.340; by resorting to use of less than favorable statutory or regulatory provision section 4.29 denying appellant: "Entitlement to temporary total rating for service-connected disabilities requiring hospital treatment or observation," which should have been rated a "total disability" permanent rating.

3. Board further erred by incorrectly denying appellant "earlier effective date" of 100% percent "total disability" rating effective as of date of C&P examination of appellant presumptive spinal conditions claimed, determined shortly after appellant discharge recommending appellant for immediate surgery of spinal disease.

See id. on pages 1-2.

Initially, the Board notes that the appellant's allegations regarding the application of the provisions under 38 C.F.R. § 3.342 are not relevant, as such regulation addresses pension benefits.  All of the claims the Veteran attacks in his motion involve compensation benefits, and thus the application of this regulation to any of the claims, even by analogy, is not appropriate, as the regulation involves an entirely different benefit.  The Board's failure to address such regulation in connection with the issues it decided in April 2011 cannot constitute clear and unmistakable error.

As to the appellant's allegation that the Board erred in denying an earlier effective date, the appellant seems to present facts that were not before the Board.  Specifically, the issue the Board addressed in the April 2011 decision involved whether the Veteran was entitled an earlier effective date for the award of service connection for degenerative joint disease and degenerative disc disease of the lumbar spine and sacroiliac joint.  In the appellant's allegation of clear and unmistakable error, he addresses an earlier effective date for the award of a 100 percent evaluation.  See motion on page 2.  Because the Board made no decision as to entitlement to an earlier effective date for the award of a 100 percent evaluation, the Veteran's argument is rejected as not relevant.

To the extent that the Veteran alleges he should have been awarded an earlier effective date for the grant of service connection for the service-connected low back disorder, there is no legal basis upon which to grant an earlier effective date.  The earliest date a veteran can receive compensation benefits is the day following service discharge.  While the Veteran underwent a VA examination in September 2001 (while still on active duty), he cannot obtain an earlier effective date for the award of service connection prior to the day following his service discharge.  There is no exception to this rule.  Thus, the Board did not commit clear and unmistakable error in denying the Veteran an earlier effective date for the award of service connection as a matter of law.

The Veteran does not appear to be arguing that he met the criteria for entitlement to (1) a temporary total evaluation pursuant to 38 C.F.R. § 4.29 or (2) an extension of the temporary total evaluation beyond the one-year period that had been granted pursuant to 38 C.F.R. § 4.30.  Rather, the crux of the appellant's argument that there was clear and unmistakable error in the April 2011 Board decision regarding his claims for entitlement to temporary total evaluations under the provisions of 38 C.F.R. §§ 4.29 and 4.30 appears to be based on his allegation that the Board failed to consider additional regulations in determining whether he was entitled to a total evaluation, whether temporary or permanent, beyond the one-year period that had been awarded pursuant to 38 C.F.R. § 4.30.  

The provisions of 38 C.F.R. § 3.340 address "Total and permanent total ratings and unemployability."  The Veteran seems to acknowledge that he did not meet the criteria to be awarded temporary total evaluations pursuant to 38 C.F.R. §§ 4.29 and 4.30 and, instead, argues that VA should have considered continuing his 100 percent evaluation beyond November 30, 2007, by applying the provisions of 38 C.F.R. § 3.340.  This allegation by the Veteran is not ripe, as the issues the Board remanded in the April 2011 decision (and again in a separate decision issued at the same time as this decision) involved (1) entitlement to an initial evaluation in excess of 40 percent for the service-connected low back disability and (2) entitlement to a total rating for compensation based upon individual unemployability.  VA would be considering this regulation during the periods the Veteran was not in receipt of a temporary total evaluation, which includes the period after November 30, 2007 (and before November 2, 2006).  

All the Board considered in the April 2011 decision was whether the Veteran met the criteria to be awarded temporary total evaluations under 38 C.F.R. § 4.29 based on his two-day hospitalization and whether his temporary total evaluation for convalescence could be extended under 38 C.F.R. § 4.30, and it correctly determined that the Veteran was not legally entitled to either benefit because (1) his hospitalization for back surgery did not last at least 21 days, as required by 38 C.F.R. § 4.29, and (2) the Veteran had been awarded one year of convalescence, which is the maximum amount of time a veteran can be awarded such benefit.  See 38 C.F.R. § 4.30.  The Board was not required to consider whether a temporary or permanent 100 percent evaluation was warranted for any other period during the appeal (which is from May 1, 2002, to the present sans November 2, 2006, to November 30, 2007) under the provisions of 38 C.F.R. § 3.340, as the remainder of the period of time was contemplated in the remand portion of the decision.  In other words, it would have been premature for the Board to address that regulation based on the issues it had remanded in that decision.  Thus, the Board did not commit clear and unmistakable error as to either of those issues in the April 2011 decision.

For the above reasons, the Board finds that the April 7, 2011, Board decision, which denied entitlement to a temporary total rating pursuant to 38 C.F.R. §§ 4.29 and 4.30 and entitlement to an earlier effective date for the award of service connection for degenerative joint disease and degenerative disc disease of the lumbar spine and sacroiliac joint as a matter of law, was not clearly and unmistakably erroneous, and the Veteran's motion to revise or reverse the decision is denied. 

	(CONTINUED ON NEXT PAGE)



ORDER

The motion for revision or reversal on the basis of clear and unmistakable error of the April 7, 2011, Board decision, which denied entitlement to a temporary total evaluation under the provisions of 38 C.F.R. § 4.29, is denied.

The motion for revision or reversal on the basis of clear and unmistakable error of the April 7, 2011, Board decision, which denied entitlement to an extension of a temporary total evaluation under the provisions of 38 C.F.R. § 4.30, is denied.

The motion for revision or reversal on the basis of clear and unmistakable error of the April 7, 2011, Board decision, which denied entitlement to an effective date earlier than May 1, 2002, for the award of service connection for degenerative joint disease and degenerative disc disease of the lumbar spine and sacroiliac joint, is denied.



________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



